TANG, Circuit Judge,
concurring:
I concur in Judge Canby’s well-reasoned opinion. I write separately to take issue with the dissent’s conclusions that (1) the 75 yard zone was narrowly tailored and (2) the interest in terrorism was so significant as to justify the regulation sought to be imposed here.
I
The dissent errs in assuming that the regulation is narrowly tailored because the Coast Guard rejected a 100 yard limit proposed by the Navy. This assumption is flawed because it overlooks a key unspoken fact in that both the Navy and the Coast Guard may have a common interest in suppressing speech activities that may threaten the grandeur of Fleet Week.
This is an unusual time, place, manner restriction in that the Coast Guard which promulgated the regulation may simultaneously be likely to identify with the Navy’s message. In the normal time, place, manner restriction case, the government is usually regulating how private speakers may use a public forum. However, such is not the case here. The Coast Guard is not an arbiter among private entities, rather it is deciding when and where private citizens may challenge government speech. As the dissent points out, Fleet Week is an opportunity for the Navy to show off the military power of the United States. Such a parade is certainly a type of political speech. See Dissent at 1233 (one of Fleet Week’s purposes is “to demonstrate to certain invited visitors and to the public the view that the United States Navy is well-prepared and effective and represents a good investment of public funds.”). Indeed, the Fleet Week parade may be said to parallel military parades such as those held in Red Square each May 1st.
*1232Because the Fleet Week parade is government speech, courts must be particularly wary of how the government regulates those objecting to the government’s speech. Rather than acting as an arbiter among private parties, the government in this situation undertakes the difficult role of decreeing how those who oppose the government’s speech may lodge their objections. This difference makes the government regulation particularly susceptible to the possibility that an underlying improper purpose may be to use a time, manner, and place regulation as a means to reduce the effectiveness of the speech of the protesting groups.
An improper purpose may well exist here. The Navy arguably seeks to guard its largest annual events not only from terrorists, but also from those who disagree. Therefore, the Navy’s 100 yard zone may be of questionable probative value in showing that the 75 yard zone is reasonable. Little comfort may be drawn from the fact that the Coast Guard rejected the Navy’s 100 yard zone. The Coast Guard’s motives may also be questioned. The Coast Guard and the Navy coordinate to police Fleet Week. The Coast Guard relies, for example, on fast Navy boats to provide part of Fleet Week’s security. Moreover, the Coast Guard, as a waterborne law enforcement force trained along military lines, has far more in common with the Navy than with the protesting groups. Therefore, the dissent’s assumption that the Coast Guard will arbitrate neutrally the Navy’s interests and the First Amendment rights of the protesting groups is flawed.
Because neither the Navy nor the Coast Guard is a disinterested party, the dissent’s willingness to accept the 75 yard zone without tangible evidence in support is troublesome. See Dissent at page 1235 (“[I]t is difficult to conceive of what ‘tangible evidence’ [of a security threat] the government could have introduced.”) To allow, as the dissent would, the government to curtail the rights of those who oppose it without tangible evidence of a security threat undermines the First Amendment’s goal to provide protest groups an opportunity to challenge the government. Thus, the dissent would permit the government to utilize the specter of an intangible and unquantified security threat to infringe upon First Amendment rights of those opposing thé government’s message.
II
Second, the dissent’s discussion of the terrorism threat is overblown. The dissent suggests that many horribles may occur if security interests are ignored. Security interests are significant. We live in a dangerous world. Terrorism is a serious risk. Yet the dissent’s argument that even speculative security interests are so significant as to justify almost any type of regulation is pernicious to constitutional freedoms.
During World War II the government speculated about the security threat Japanese-Americans posed in order to justify their internment. Rather than reviewing carefully the government’s speculations, a Supreme Court majority in Korematsu v. United States, 323 U.S. 214, 65 S.Ct. 193, 89 L.Ed. 194 (1944) upheld the incarceration of Japanese Americans. In so doing, most now agree, the Korematsu court unwisely traded away the constitutional rights of many citizens for the sake of speculative national security concerns. Because of events like Korematsu, courts must be particularly wary of security measures based on speculative threats that erode constitutional freedoms.
III
The United States Navy, like all our armed forces, exists to protect the American values embodied in the Constitution. Yet a 75 yard zone based on a speculative security threat, or on an unconscious desire to suppress protesting speech, undermines the very values of the Constitution that the Navy pledges to protect. The Constitution must be protected, not the authority of the Navy to demonstrate without interference its public relations message that it is a good investment of public funds. This case, like the Korematsu case, demonstrates the need to guard against a recurring theme in history: Vigilant measures *1233allegedly taken in defense of American values may subvert the very values they seek to protect.